Citation Nr: 0519654
Decision Date: 07/19/05	Archive Date: 09/19/05

Citation Nr: 0519654	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  05-06 417	)	DATE JUL 19 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
(West 2002) for a pulmonary disability based on additional 
disability due to treatment at a Department of Veterans 
Affairs (VA) facility in June 2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to December 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
compensation benefits under 38 U.S.C.A. § 1151 for a 
pulmonary disorder based on additional disability due to 
treatment at a VA facility.  

On June 1, 2005, the Board issued a decision that denied the 
veteran's appeal.  The purpose of the present Board decision 
is to vacate the June 1, 2005 Board decision.  The Board will 
issue a separate decision that dismisses the appeal of 
entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for a pulmonary disorder based on additional 
disability due to treatment at a VA facility in June 2001.


VACATUR

In a decision dated June 1, 2005, the Board adjudicated the 
veteran's appeal of his claim of entitlement to compensation 
benefits pursuant to 38 U.S.C.A. § 1151 based on additional 
disability due to treatment at a VA facility in June 2001.  
According to the death certificate, the veteran died on April 
[redacted], 2005.  The Board was not aware of the veteran's death 
until the death certificate was received on June 6, 2005.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Since the 
veteran died before the Board issued its decision, it had no 
jurisdiction to adjudicate the veteran's claim of entitlement 
to compensation benefits pursuant to 38 U.S.C.A. § 1151 based 
on additional disability due to treatment at a VA facility in 
June 2001.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2004).

In Landicho, the United States Court of Appeals for Veterans 
Claims (Court) held that when a claimant dies during the 
course of an appeal, the appropriate remedy is to vacate the 
Board's decision and dismiss the appeal.  The vacatur of the 
Board's June 2005 decision and dismissal of this appeal on 
these grounds ensures that the decision by the Board and the 
underlying decision by the RO have no preclusive effect in 
the adjudication of any death benefits claim derived from the 
veteran's entitlements, and which may ensue in the future.  
Therefore, consistent with the Court's reasoning set forth in 
Landicho, and to accord due process, the Board vacates its 
June 1, 2005 decision.  See 38 C.F.R. § 20.904(a) (2004).  




	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

Citation Nr: 0514817	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  05-06 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for pulmonary disability based on additional disability due 
to treatment at a VA facility in June 2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from May 1942 to December 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the Sioux 
Falls, South Dakota Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claim for 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
chronic pulmonary disease.

A motion to advance this case on the Board's docket, which 
was received by the Board on May 4, 2005, was granted by the 
Board on May 17, 2005, for good cause.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2004).


FINDING OF FACT

The competent clinical evidence of record fails to 
demonstrate that VA treatment in June 2001, to include 
administration of Amiodarone, for the treatment of the 
veteran's ventricular arrhythmia, resulted in unforeseeable 
consequences, which were the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA medical 
providers.


CONCLUSION OF LAW

The criteria for compensation under the provision of 
38 U.S.C.A. § 1151 for pulmonary disability based on 
additional disability due to VA treatment have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358, 3.800 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA 
will also request that the claimant provide any evidence in 
their possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2004).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A (West 2002).  

Notice

A VA letter issued in July 2004 apprised the appellant of the 
information and evidence necessary to substantiate his claim.  
Such correspondence also apprised him as to which information 
and evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also advised to send any evidence in 
his possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103 (West 2002) and 38 
C.F.R. § 3.159 (2004).  

The Board observes that recent legislation authorizes the VA 
to make a decision prior to the expiration of the one-year 
VCAA notice period.  See Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, because the VCAA notice was provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  The Board has found 
that the appellant was provided every opportunity to identify 
and submit evidence in support of his claim.

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's VA outpatient treatment records and reports of 
examinations.  The veteran has been afforded the opportunity 
for a personal hearing on appeal.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.

Factual Background

A VA treatment record dated in May 2001 reveals that the 
veteran was seen in the emergency room department for 
multiple ventricular ectopies and a tired feeling.  It was 
noted that the veteran had a history of moderate chronic 
obstructive pulmonary disease (COPD).  The veteran was 
admitted to the intensive care unit and placed on the rule 
out myocardial infarction protocol.  The veteran was 
hospitalized for three days and myocardial infarction was 
ruled out.  The discharge diagnoses included COPD.

A VA hospital summary report reveals that the veteran 
received in-patient treatment at a VA facility from June 11, 
2001 to June 15, 2001 for complaints of an irregular 
heartbeat.  It was reported that the veteran had a well-known 
history of ventricular arrhythmias that had been well 
controlled by beta-blockers, until he developed an allergy to 
them and had to be removed from them.  Dr. H. A., the 
discharge summary author, reported that on admission to the 
Intensive Care Unit, cardiologist, Dr. J.T. was consulted and 
he determined that the best drug for the veteran's case was 
Amiodarone.  Prior to the initiation of the drug, preliminary 
tests, including pulmonary function tests, were performed.  
The results of the pulmonary function tests found that the 
veteran had significantly altered pulmonary function capacity 
with a diffusion capacity of carbon monoxide (DLCO) of only 
39 %, and a forced expiratory volume (FEV) 25-75 of 16 % of 
predicted.  Dr. H. A. further noted that in further 
conversation with Dr. J.T., he felt that it was okay to 
continue with only with the Amiodarone.  Thereafter, Dr. H. 
A. indicated that the veteran was started on Amiodarone under 
a monitored circumstance and that because of his lung 
condition, he would continue on the drug on a very slow 
descending dose upon discharge.  The reporting physician also 
stated that they were hopeful that the veteran would not 
develop any of the pulmonary side effects from Amiodarone.  
The veteran's discharge diagnoses were, in pertinent part, 
ventricular arrhythmias, and COPD, with decreased diffusion 
capacity.

In August 2001, the veteran underwent a chest x-ray.  It was 
reported that the veteran had a history of progressive 
shortness of breath as well as COPD, and that the veteran was 
on Amiodarone.  The radiologist reported that there was mild 
pulmonary overinflation compatible with COPD, that the 
pleural spaces were clear, and that the lungs were otherwise 
normal.  His impression was that the veteran had mild COPD.

In October 2001, a full pulmonary function test was ordered 
for the veteran because he was on Amiodarone and had lost 
exercise tolerance over the last two months.  The testing 
found the following:  FVC-2.39 liters, which was 57 % 
predicted; FEV1-1.37 liters, which was 43 % predicted; FEV1/ 
FVC % - 57 %; FEF25 - 75 % 0.48 L/SEC, which was 16 % 
predicted; VC - 59 % predicted; RV - 102 % predicted; DLCO - 
95% predicted.  The impression was that the veteran had 
moderate airway obstruction, mild restriction, and normal 
diffusing capacity.

In November 2001, the veteran underwent another pulmonary 
function test to evaluate the recent decline in his 
respiratory status.  It was noted he was on Amiodarone.  
Testing found the following:  FVC-1.85 liters, which was 44 % 
predicted; FEV1-1.30 liters, which was 41% predicted; FEV1/ 
FVC % - 70 %; FEF25 - 75 %- 0.86 L/SEC, which was 28 % 
predicted; TLC - 66% predicted, RV - 84 % predicted; DLCO - 
78 % predicted.  The impression was minimal airway 
obstruction, no significant response to bronchodilator, 
moderate restriction, and mild decrease in diffusing 
capacity.  It was indicated that when compared to the study 
done in August, there was worsening in the restriction and 
that it could be from Amiodarone.

In a January 2002 VA respiratory therapy record, it was 
reported that the veteran had severe desaturation with 
ambulation (70 %) and requested that the veteran be placed on 
24-hour oxygen.

In January 2002, the veteran underwent another pulmonary 
function test that found the following:  FVC-2.04 liters, 
which was 49 % predicted; FEV1-1.34 liters, which was 42 
percent predicted; FEV1/ FVC % - 65 %; FEF25 - 75 %- 0.68 
L/SEC, which was 22 % predicted; TLC - 71 % predicted, DLCO - 
53% predicted.  The impression was moderate airway 
obstruction, severe restriction, and severe decrease in 
diffusing capacity.  It was further stated that when compared 
to the previous pulmonary function test, there was no 
significant change in the airway obstruction, but the 
restriction and the diffusing capacity had worsened.  It was 
opined that this was consistent with Amiodarone toxicity.

From January 2004 to March 2004, the veteran was hospitalized 
on two occasions for COPD, with recurrent pseudomonial 
infection, after complaining of shortness of breath and not 
feeling well.

In August 2004, a VA physician provided an opinion as to 
whether the veteran's COPD was the result of surgery and /or 
inappropriate or inadequate medical care since being 
prescribed medication to treat his heart condition on June 
11, 2001.  After a review of the claims file and a discussion 
of the veteran's record of treatment during his June 2001 
hospitalization, it was opined that the veteran had severe 
COPD before the administration of Amiodarone.  It was further 
stated that the Amiodarone "was given with the advice of a 
cardiologist, and carefully monitored.  As soon as Amiodarone 
toxicity did appear, the medication was stopped."  The 
reporting physician opined that:

[t]his physician exercised great care in the 
administration of this medication.  
Unfortunately, pulmonary fibrosis is one of 
the side effects of this drug.  It was given 
with consideration to prevent the patient's 
ventricular arrhythmias, which may be life-
threatening in themselves.  It is my opinion 
that the VA and the practitioners exercised 
great caution and certainly followed the 
protocols and standards of care in the 
administration of this medication.  I find no 
fault with the treatment.

In a September 2004, Report of Contact, the RO contacted Dr. 
F. at the Hot Springs VA medical center (VAMC), who stated 
that, "the veteran's pulmonary fibrosis was not an 
unforeseen complication of taken amiodarone.  If fact, the 
Physician's Desk Reference states pulmonary fibrosis as a 
consequence was as high as 10 to 17 percent."

In his October 2004 Notice of Disagreement, the veteran 
stated that when he entered the VAMC for treatment of cardiac 
arrhythmias, he was walking without assistance and without 
the aid of oxygen.  He indicated that prior to his 
hospitalization, he rarely used oxygen and then it was only 
at night.  According to the veteran, when he left the 
hospital, approximately two months later, he was unable to 
walk even short distances without shortness of breath.  He 
further stated that he was currently on 24-hour a day oxygen 
and suffered severe coughing spells which were productive.

Legal Criteria

38 U.S.C.A. § 1151 and its implementing regulations have 
undergone several changes in the past decade, most recently 
effective October 1, 1997.  See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996).  The last amendment was in 
response to the decision of the United States Supreme Court 
in Brown v. Gardner, 513 U.S. 115, 115 S.Ct. 552, 130 L.Ed. 
2d 462 (1994) (1994), in which the Supreme Court held that 
VA's interpretation of 38 U.S.C.A. 1151 as encompassing only 
additional disability resulting from VA negligence or from 
accidents during treatment was unduly narrow.

In pertinent part, 38 U.S.C. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

In this case, the veteran filed his § 1151 claim after 
October 1, 1997 and, accordingly, the post October 1, 1997 
version of the law and regulation must be applied. See 
VAOPGCPREC 40-97 [all Section 1151 claims which were filed 
after October 1, 1997, must be adjudicated under the 
statutory provisions currently in effect, which essentially 
require a showing of negligence or fault on the part of VA].

Analysis

The veteran maintains that he is entitled to compensation 
under 38 U.S.C.A. § 1151 for the chronic breathing problems 
he experienced after taking Amiodarone for the treatment of 
ventricular arrhythmias during a June 2001 VAMC 
hospitalization.  As stated above, a valid claim under 
38 U.S.C.A. § 1151 must establish the presence of an 
additional disability, which is determined by the veteran's 
physical condition immediately prior to the disease versus 
the subsequent physical condition resulting for the disease.  
The Board finds that such additional disability is 
demonstrated in the record.  In this regard, the record 
establishes that pulmonary functioning testing performed 
prior to the initiation of the Amiodarone during the 
veteran's June 2001 hospitalization found that the veteran 
had significantly altered pulmonary function capacity 
(decreased diffusion capacity).  Similarly, the physician who 
provided the August 2004 VA opinion indicated that the 
veteran, in fact, had severe COPD prior to the initiation of 
the Amiodarone.  However, the record demonstrates that 
subsequent to his June 2001 hospitalization, VA outpatient 
treatment records dated from August 2001 to January 2002 
reflect that the veteran underwent several pulmonary function 
tests, which indicated that the veteran's COPD had 
progressively worsened.  These records indicate that the 
veteran went from having moderate airway obstruction, mild 
restriction, and a mild decreased diffusing capacity to 
severe restriction and a severe decrease in diffusing 
capacity and that he was placed on 24-hour oxygen use.  The 
record further reflects that the veteran's treating 
physician, in November 2001 and January 2002, indicated that 
such worsening was due the veteran's use of Amiodarone.

However, the Board finds that the evidence of record does not 
demonstrate that the additional pulmonary disability incurred 
was due to carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part, 
as a result of the VA cardiologist's prescription of 
Amiodarone.  Significantly, the VA physician who rendered the 
August 2004 opinion, stated that the veteran had severe COPD 
prior to the administration of the Amiodarone, that the drug 
was given with the advice of a cardiologist and carefully 
monitored, and that the medication was stopped as soon as 
toxicity appeared.  She further opined that the veteran's 
treating physician exercised great care in the administration 
of the Amiodarone.  Moreover, the physician opined that the 
VA and the practitioners exercised great caution and followed 
protocols and standards of care in the administration of the 
medication and that there was no fault with the treatment.

The Board also finds that any worsening of the veteran's pre-
existing COPD, or additional pulmonary disability, after the 
initiation of Amiodarone was a foreseeable consequence of the 
use of the drug.  In this regard, the same aforementioned VA 
physician indicated that pulmonary fibrosis was one of the 
side effects of the use of Amioradone.  Similarly, another VA 
physician, in September 2004, also stated that the veteran's 
pulmonary fibrosis was not an unforeseen complication of 
taking Amiodarone and that the Physician's Desk Reference 
indicated that pulmonary fibrosis as a consequence was as 
high as 10 to 17 percent.

Therefore, in light of the above, the Board concludes that a 
preponderance of the evidence is against the veteran's claim.  
Accordingly, the Board finds that the evidence of record does 
not establish entitlement to compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151.


ORDER

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for pulmonary disability, based on additional 
disability due to treatment at a VA facility in June 2001, is 
denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs




